Title: To John Adams from Benjamin Rush, 10 January 1811
From: Rush, Benjamin
To: Adams, John



My venerable & dear friend
Philadelphia Jany 10th. 1811

I thank you for you son’s pamphlet. Much as I loath political discussions of all kinds, I was induced by your request, and my great respect for the genius of its author, to read it. with I thank you for the pleasure I derived from it. It is a masterly performance overflowing with argument & eloquence. He places Mr Ames where he ought to have been placed stood in the meredian of his political glory. He seems to have died if not of—certainly with the same kind of monarchical mania which raged with the same so much violence in the year 1776 as to carry off many of our cities Citizens to Nova Scotia, Canada, and other parts of the British empire. My son has given you his opinion of your sons pamphlet from Under his own hand. He continues to speak of it in the higest terms.
I was much struck with your strictures upon Banks. They have long governed all our state legislatures. A few weeks will determin whether the general government has stability strength en’o to resist the power of One of them. Is there any difference in point of Criminality, between bribing public bodies and individuals? The funding system was carried by bribing both.—The Assumption of the state debts, seduced the former, and many of the latter were seduced by Certificates previously purchased by the individuals members of Congresses at 2/6 in the pound. Among these Mr Boudinot and Mr Ames were so conspicuous that  your friend characterized their speeches in defence of the funding System in one of our news papers in the following lines.
“Pay the poor Soldier!—he is he’s a sott,
Cries our grave ruler, Boudinot.
No pity from us now he claims,
In artful accents, echoes Ames.
A Soldier’s pay, are rags & fame,
A wooden leg, a deathless name.
To Specs, both in, and out of Cong,
The three, and six per Cents belong.”
How many other members of Congress were seduced by Certificates put into their hands for the purpose of obtaining their Votes I know not, but the following fact makes it probable that this was the case. I attended the late General P: Muhlenberg in his last illness. During my visits to him he told me that while the issue of the funding System was in Suspense, a gentleman came to him & offered him two hundred thousand dollars at 10% in the pound upon a Credit of one year without interest for his single note, without an endorser. Mr: M: instantly rejected the Offer. The Certificates in the course of that year rose to, and sold for 25% in the pound.—With the knowledge of this & many similar instances of Corruption in the soon After the Organization of our government, I became so disgusted, that I have ever since Considered it as a  prostituted. The present legislature of the United States may be innocent, but they are the Offspring of Vice. They are sons of  ——— I will not name their mother.
You say an Attention to the dead languages has revived in Europe. This is true, & Napoleon is at the head of the Juneto confederated to restore and establish them. It is One among many Other of his Acts that are calculated, & perhaps intended to bring back the darkness, and ignorance of the 14th: and 15th: centuries. Cardinal Richlieu created and diffused a long love for music dancing, and other amusements among the people of France, on purpose to divert them from prying into the machinations and oppressions of the government of Louis the XIV. The Study of the latin and greek languages will serve the same purpose to Napoleon and George the third.—
Adieu! Ever yours—yours
Benjn: Rush
PS: You say you read novels with pleasure: The late Dr Gregory informed me when a student in Edinr: that the celebrated Mr McLaurin the cotemporary and friend of Sir Isaac Newton was constantly appealed to for the Character of all the novels that were published in his day in Great Britain.

